Citation Nr: 1624224	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from September 2000 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in St. Petersburg, Florida certified the case to the Board on appeal.

The Veteran testified at videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript from the proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a March 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication (AOJ).  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's sleep apnea did not manifest in service and is not otherwise related to his military service, to include exposure to asbestos therein.


CONCLUSION OF LAW

The requirements for entitlement to service connection for sleep apnea, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by a January 2011 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in April 2011.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  The Veteran was also provided with a VA examination in connection with his claim in April 2014.

In the March 2014 remand, the Board directed the AOJ to provide the Veteran with a VA examination to determine the nature and etiology of his sleep apnea.  The record shows that such an examination was conducted in April 2014.  Although the examiner marked that she had not reviewed the claims file, she noted that she had reviewed the Veteran's VBMS folder.  The examiner also considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sleep apnea is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (2013).

A review of the Veteran's service treatment records (STRs) shows that he did not report having frequent trouble sleeping, breathing issues, or chest pain in his June 1999 Report of Medical History.  In addition, the only abnormality noted in the June 1999 enlistment examination was a tattoo.  His weight upon entrance into active duty was 207 pounds.  The Veteran's weight fluctuated during active service, ranging from 170 pounds in July 2001 to 208 pounds in February 2004.  

The STRs also documented the Veteran's complaints of chest pain.  An August 2003 STR stated that the Veteran had experienced recurrent chest pain since he was young teenager.  It was noted that 95 percent of the time, the pain occurred with running.  In December 2003, the Veteran reported that he experienced the most discomfort concerning shortness of breath and not chest pain.  He also found it hard to breathe with simple activities.  The Veteran was prescribed an inhaler, and nearly two weeks later, a December 2003 STR stated that the Veteran's shortness of breath improved.  With the inhaler, the Veteran's shortness of breath only occurred when eating or with increased stress.  He did not have shortness of breath when running, and he denied wheezing.  

In his July 2004 Report of Medical History, the Veteran denied having frequent trouble sleeping; recently unexplained gain or loss or weight; or a frequent or severe headache.  He reported pain or pressure in the chest; shortness of breath; asthma or any breathing problems related to exercise, weather, pollens, etc.; and wheezing or problems with wheezing.  He explained that he had been prescribed the use of an inhaler.  However, no abnormalities were noted in the clinical evaluation of the corresponding July 2004 service examination.

By the time of his July 2005 Report of Medical History, the Veteran denied having shortness of breath; asthma or any breathing problems related to exercise, weather, pollens, etc.; wheezing or problems with wheezing.  He also continued to deny frequent trouble sleeping; recently unexplained gain or loss or weight; or a frequent or severe headache.  Although the Veteran still reported that he had been prescribed an inhaler and had pain or pressure in the chest, the physician's summary noted that the inhaler had been prescribed in an attempt to diagnose his chest pain.  The summary further noted that the chest pain had occurred when the Veteran was running.  This symptom was accompanied by shortness of breath, and the exact cause of the pain was unconfirmed.  With the exception of the Veteran's chest pain, a July 2005 Report of Medical Assessment stated that there had been no significant health problems since the previous physical examination.

Approximately one year after the Veteran's discharge from active service, a September 2006 Baptist Primary Care treatment record noted that the Veteran had experienced weight gain and possibly had sleep apnea.  The record documented his weight to be 232 pounds.  He reported that it was hard to wake up in the morning; he snored, woke up with headaches; and fell asleep almost on demand.  A subsequent October 2006 Baptist Health treatment record indicated that the Veteran had experienced sleeping problems for 10 years.  The record noted that the Veteran's weight was 234 pounds before adding that weight gain was an exacerbating factor.  The Veteran later received a diagnosis of sleep apnea in February 2007 after a sleep study was performed.  See February 2007 Baptist Health Polysomnography Report.

A statement received from a fellow service member in December 2011 indicated that he noticed the Veteran falling asleep in random places in service.  He thought at the time that the Veteran was lazy but after the Veteran shared with him the diagnosis of sleep apnea, it made sense that the Veteran had a sleep disorder in service.  

Initially, the Board notes that the Veteran has a current diagnosis of obstructive sleep apnea.  See April 2014 VA examination.  The Veteran contends that his sleep apnea is due to service, to include his in-service exposure to asbestos.  See December 2010 Claim.  The Board notes that the Veteran denied being exposed to asbestos in a June 2002 Asbestos Surveillance Program questionnaire.  However, the Veteran's DD 214 lists his military occupational specialty (MOS) as a sonar technician (surface).  According the VA Adjudication Procedure Manual, M21-1, IV.ii.1.I.3.c., the Veteran had a high probability of exposure to asbestos in this MOS.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran was exposed to asbestos during service.

Regarding the question of nexus, the April 2014 VA examiner opined that it is less likely than not that the Veteran's obstructive sleep apnea was caused by, a result of, or related to service, to include his in-service asbestos exposure.  The examiner noted that the Veteran did not receive a diagnosis until February 2007.  She also determined that the STRs were silent for signs or symptoms of obstructive sleep apnea.  The examiner explained that the symptoms documented in the STRs of shortness of breath with activity and pain aggravated by taking a deep breath are not consistent with symptoms of obstructive sleep apnea.  The examiner also acknowledged the December 2011 buddy statement from the Veteran's former supervisor that the Veteran fell asleep in random places during service and needed to be counseled as a result of this behavior.  However, she found that the described behavior was not specific to obstructive sleep apnea.  

In addition, the examiner stated that there was no evidence to support that the Veteran's obstructive sleep apnea was a result of a disease or injury during active service, to include asbestos exposure.  She observed that medical literature did not support that exposure to environmental agents such as asbestos were an established cause for obstructive sleep apnea.  Instead, the examiner noted that an article from the Journal of the American Medical Association revealed that the established risk factors for obstructive sleep apnea included body habitus (obesity and overweight, central body fat distribution, large neck circumference) and craniofacial/upper airway abnormalities (those which result in the crowding of the back of the mouth/throat).  The examiner added that UpToDate also listed older age, male gender, obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities as risk factors for obstructive sleep apnea.  

The examiner noted that the Veteran's April 2014 VA examination was notable for findings of obesity, a neck circumference of 16.75 inches, and crowding of the oropharyngeal airway (Mallampatti IV).  She also highlighted the fact that the Veteran's weight from 2004 of 208 pounds had increased by 12.5 percent to 234 pounds by October 2006.  The examiner explained that a study from the Journal of the American Medical Association found that a 10 percent weight increase among individuals who began the study without obstructive sleep apnea resulted in a 6 times greater risk of developing obstructive sleep apnea.  After her review of the cited medical literature, the examiner concluded that obesity was the best-documented risk factor for obstructive sleep apnea.  She noted that the prevalence of obstructive sleep apnea progressively increased as the body mass index and other associated markers (e.g., neck circumference, waist to hip ratio) increased.  The Board finds this opinion to be highly probative as the examiner considered the Veteran's history, relevant medical literature, and provided a thorough rationale for her conclusion.

The Board acknowledges the Veteran's assertions that his sleep apnea is related to service, including exposure to asbestos.  The Veteran also testified that the symptoms he had at the time of his February 2007 sleep apnea study after service were the same as the symptoms he experienced during service.  See December 2011 Board Hearing Transcript, page 7.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of symptoms of a disability that are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1373 (Fed. Cir. 2007).  However, the diagnosis and etiology of sleep apnea involves complex medical issues that are not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App, 465, 469-70.  The Veteran has not been shown to possess the type of medical expertise that would be necessary to provide a competent opinion as to the onset and etiology of his sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, the Board finds the April 2014 VA examiner's opinion to be of more probative value than the lay assertions on these matters.   

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for sleep apnea, to include as due to asbestos exposure, is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


